Citation Nr: 0520018	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-33 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for loss of bladder 
control, claimed on a direct basis, secondary to service-
connected postoperative bilateral inguinal hernias, or under 
the provisions of 38 U.S.C.A. § 1151.  

2.  Entitlement to service connection for loss of bowel 
control, claimed on a direct basis, secondary to service-
connected postoperative bilateral inguinal hernias, or under 
the provisions of 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty for training from June 1957 to 
November 1957, and active duty from January 1958 to July 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Regional 
Office (RO) in Wichita, Kansas, which denied the veteran's 
claims of entitlement to service connection for loss of 
bladder control, and for loss of bowel control.  

The veteran presented testimony before the undersigned at a 
hearing at the RO in April 2005.  A transcript of the hearing 
testimony has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the transcript of his hearing, held in April 
2005, shows that the veteran asserts that he has a loss of 
bowel and bladder control, due to one or more hernia 
operations.  In this regard, service connection is in effect 
for bilateral inguinal hernias, postoperative.  In the 
alternative, he argues these are the result of an in-service 
injury in 1958.  The RO did consider both direct and 
secondary service connection in the September 2003 statement 
of the case.

The veteran's service medical records indicate that he 
underwent a herniorraphy in 1972.  VA treatment reports 
include an operation report, dated in July 1996, which shows 
that he underwent a bilateral hernia repair.  Reports from 
Saint Catherine's Hospital, show the following: in February 
1997 he underwent a complex exploration of the left inguinal 
region, and excision of long subcutaneous scar and fat, and 
transaction of the ilioinguinal nerve, subsequent to 
complaints of inguinal pain; in March 1997, he underwent on 
orchiectomy, removal of Marlex mesh from abdominal wall, and 
repair of abdominal wall defect; in July 1997, he underwent a 
right inguinal exploration, removal of mesh implant, right, 
repair of right inguinal hernia.  

The veteran also argues, in essence, that his loss of bowel 
and bladder control are the result of the 1996 and 1997 
hernia surgeries, arguing excessive scar tissue was cut.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that the Board is required to review all issues which are 
reasonably raised from a liberal interpretation of the 
appellant's substantive appeal.  Meyers v. Derwinski, 1 Vet. 
App. 127 (1991); EF v. Derwinski, 1 Vet. App. 324 (1991).  In 
this case, the Board finds that claims for compensation for a 
loss of bladder control and a loss of bowel control, under 
the provisions of 38 U.S.C.A. § 1151 (West 2002), have been 
raised. As the RO has not yet had the opportunity to 
adjudicate these claims under 38 U.S.C.A. § 1151, the RO must 
be given the opportunity to consider these issues in the 
first instance to ensure that the veteran is not prejudiced.  
See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1993).  

Furthermore, to the extent that claims for loss of bowel and 
bladder control have been presented under 38 C.F.R. § 3.310, 
these issues are considered inextricably intertwined with the 
claims under 38 U.S.C.A. § 1151, and the claims must be 
decided together.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

The claim must also be remanded to ensure full and complete 
compliance with the enhanced duty-to-notify provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)].  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  It cannot be said, in 
this case, that there has been sufficient compliance when the 
RO did not send a VCAA letter to the veteran notifying him of 
what was needed to substantiate claims for direct service 
connection or under 38 U.S.C.A. § 1151.  Rather, the VCAA 
letter sent in April 2003 concerned secondary service 
connection claims only.  Since the evidence needed to 
substantiate such claims differs significantly, the Board is 
constrained to remand the issue for compliance with the 
notice provisions contained in this law and to ensure the 
veteran has had full due process of law.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center for the following 
actions:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim for 
direct service connection and for 
compensation under 38 U.S.C.A. § 1151.  
The notice should also inform the veteran 
that he should provide VA with copies of 
any evidence relevant to this claim that 
he has in his possession.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.  

2.  Then, after ensuring that any other 
necessary development is completed, 
readjudicate the claim, with 
consideration of 38 U.S.C.A. § 1151.  If 
either of the determinations remains 
unfavorable to the appellant, a 
supplemental statement of the case (SSOC) 
should be issued.  



Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


